Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          16-AUG-2022
                                                          08:00 AM
                          SCWC-XX-XXXXXXX                 Dkt. 3 ODAC

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


         STATE OF HAWAI‘I, Respondent/Plaintiff-Appellee,

                                vs.

        COREY L. ULGARAN, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 1DTC-18-018477)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

     Petitioner/Defendant-Appellant Corey L. Ulgaran’s

Application for Writ of Certiorari filed on July 8, 2022 is

hereby rejected.

     DATED: Honolulu, Hawaiʻi, August 16, 2022.

                               /s/    Mark E. Recktenwald

                               /s/    Paula A. Nakayama

                               /s/    Sabrina S. McKenna

                               /s/    Michael D. Wilson

                               /s/    Todd W. Eddins